Title: To George Washington from Brigadier General William Winds, 26 September 1778
From: Winds, William
To: Washington, George


          
            Dr Genl
            [Slotterdam, N.J.] Saterday 2 p.m. [26 September 1778]
          
          I am <mutilated> at Slaugter Dam with about 600 Men Marchi<ng> toward Sadle River In order to Join Col. Dey the Enemy are in the English Neighbourhood and So along the Road Toward Hackingsack as far as the New Bridge whare they Are Intrenching on the Heighth on booth sides of the New Bridge: I have this Moment Recd Inteligence that the Enemy Are Advancing towards Hackingsack the Bearer will Deliver Your Excellency a Letter from Genl Maxwell which will Inform Your Excellenecy of the Movements to the Southward. I am Dr Sir Your Exencey Most obedient Huml. Sert
          
            Wm Winds
          
        